TEE      ATTORNEY                 GENEIRAL
                             OFTEXAB

                         AwrrxN.    TEEXAH vu711


                                   September    5, 1973


Honorable David R. White                              Opinion No. H-     97
County Attorney
i20 East North St                                     Re:   Effect of county redistricting
Uvalde, Texan 78801                                         upon unexpired term6 of
                                                            county commi66ionerr      and
Dear Mr.      White:                                        upon local option 6tatur

       Your  letter of May 17, 1973, advise6 that ‘Uvalde County i6 in the
proce66 of redirtricting  it6 county Commi66ioner6    PrecinctE”, and make6
the following inquirier:

                      “Que6tion No. 1. Our Commi66ioner6,      of course.
               are elected for a four year term a6 provided in Article
               5-18 of the Texar Con6titution.    I would al60 refer you
               to Attorney General Opinion in 1945. No. o-6905. When
               thi6 redi6tricting  i6 done will our commi66ionerr    6erve
               out their term6, even though 6ome of them do not live
               in their new dirtrict?

                      “Quertion No, 2. What happen6 if we included a
               portion of the County which ir dry with a portion of the
               County which i6 wet in there new dirtrictE?”

        Question   No. I i6 controlled   by Article    2351 l/2 (b). V. T. C. S.,   which
provider:


               ‘l(b) When boundarier of commi66ionerr     precinct6 are
               changed, the term6 of office of the~commirrioner6     then
               in office 6hall not be affected by ruch change, and each
               commi66ioner    rhall be entitled to 6erve for the remain-
               der of the term to which he wa6 elected even though the
               change in boundarie6 may have placed hi6 rs6idence out-
               ride of the precinct for which he WPE elected.”




                                     p. 444


                                          )1
                                                                          .
                                                                                .
The Honorable   David R. White,   page 2    (H-97)




       The rtatute codified the controlling case law in exi6tence in 1965
when it wa6 adopted.     In Childrers   County v. Sach6e. 310 S.W.2d 414
(Tex. Civ. App. , Amarillo,   1958, writ ref’d. n. r. e. 1, the Court determined
that, where the redistricting    of a county placed an incumbent County
Commi66ioner     outside of hi6 precinct,   the Commi66ioner    had a legal
right to hold office until hi6 term expired.     The Supreme Court of Texa6,
in refu6ing the application for writ of error [ChildreEs County v. Sachse,
158 Tex. 371, 312 S.W.2d 380 (1958)]. 6pecifically     approved of the Court
of Civil Appeals’ holding by saying:

            ” . . . We approve the holding of the Court of Civil
            Appeal6 that change6 in precinct boundaries do not
            create a vacancy in the office of County Commi66ioner
            or deprive the incumbent of the right to hold office for
            the remainder of hi6 term, even though by rearon of
            6uch change6 hi6 re6idence i6 not within the precinct
            a6 redefined.  310 S.W.2d 414. ”

        Accordingly,  the answer to your firat question i6 that, after redia-
tricting, your present commi66ioner6     may 6erve out their re6pective term6
of office without relriding in the newly e6tablirhed precincts.

      Your 6econd inquiry involve6 the effect of redistricting    upon wet or
dry territory e6tabli6hed by previou6 local option election6.

       Article 16 5 20 of the Texa6 Constitution provide6 the authority for
local option elections.    Article   666-32 of the Texa6 Penal Code implement6
the con6titutional provision.      The general rule ie that where the voter6. by
an election, have adopted a local option 6tatu6, 6ubEequent reorganization
of the area with new boundaries doe6 not affect the local option 6tatu6 within
the territory  originally encomparred       by the election. Houchins v. Plainor,
130 Tex. 413, 110 S.W.2d 549 (1937); Bullington V. Lear, 230 S.W.2d 290
(Tex. Civ. App., El Pa6o, 1950, no writ); Goodie Goodie Sandwich v. State,
138 S.W.2d 906 (Tex. Civ.App.,       Daila6, 1940, writ dirm’d.,  jmnt.cor.);
Ex Parte Pollard,     51 Tex. Grim. 448, 103 S.W. 878 (1907). And ree Attorney
General Opinion H-59 (19733                                                         \




                                   p. 445
    The Honorable   David R. White,    page 3    (H-97)



           You are therefore advised that area6 affected by redistricting will
    retain their wet or dry status until changed by a new election called for
    that purpose.

                                      SUMMARY

                       L. After   the redistricting    of Uvalde County, the
                present county    commissioner6       may serve out their
                term6 of office    without residing in the new precinct6
                established by    such redistricting.

                       2. Area6 affected by redistricting will retain
                their wet or dry status enjoyed prior to any redi6tricting
                action of the commissioners   court.

                                                  Very truly yours,




                                             u    Attorney   General   of Texa6

    APPROVaD:




    DAVID M. KENDALL,        Chairman
    Opinion Committee




                                        p. 446



1